                                       Judgment in a Criminal Case
                                                                                                                                     Jul 30 2019
       '½,AO 245B (CASD) (Rev. 4/14)
                  Sheet I




                                                 UNITED STATES DISTRICT COURT                                                           s/ TrishaF


                                                     SOUTHERN DISTRICT OF CALIFORNIA
                      UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                           v.                                         (For Offenses Committed On or After November 1, 1987)

                            ANDREW R. OTERO -1                                        Case Number: l 7CR0879-JAH-0 1

                                                                                      Melissa Meister
                                                                                      Defendant's A ttomey
       REGISTRATION NO. 61674298

       •
       THE DEFENDANT:
       D   pleaded guilty to count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       181   was found guilty on count(s)_l_-7....;'....;l_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                               Count
       Title & Section                          Nature of Offense                                                                             Number(s)
18:371; 18:981(a)(l)(C),                 Conspiracy to Defraud and to Commit Offenses                                                         1
 28:246l(c);
18:1031; 18:2; 18:98l(a)(l)              Major Fraud Against the United States                                                                2,3,4
 (C),28:2461 (C)
18:1343; 18:2; 18:981(a)(l)              Wire Fraud                                                                                           5,6,7
(C),28:246l(c)
18:1001; 18:2;                           False Statements                                                                                     10




        The defendant is sentenced as provided in pages 2 through                 6          of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is D are D dismissed on the motion of the United States.

 181   Assessment: $100.00 as to each count.




  18] See fine page                                   D Forfeiture pursuant to order filed --------- , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
 defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                               June 28, 2019
                                                                              D




                                                                                  NITED STA TES DISTRICT JUDGE



                                                                                                                                             l 7CR0879-JAH-0l
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ANDREW R. OTERO (1)                                                      Judgment - Page 2 of 6
CASE NUMBER:              3: 17-CR-00879-JAH

                                                     IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 18 months as to each count.I to run concurrently.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       181   on or before 10/7/19 @2:00 PM.
       181   as notified by the United States Marshal.
       181   as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED ST A TES MARSHAL



                                                                                                  3:l 7-CR-00879-JAH
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              ANDREW R. OTERO (I)                                                           Judgment - Page 3 of 6
     CASE NUMBER:            3: 17-CR-00879-JAH

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years terms to run concurrent.

                                             MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 1S days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements wiJl not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. ( check if applicable)
S. !El The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3: l 7-CR-00879-JAH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  ANDREW R. OTERO (1)                                                                     Judgment- Page 4 of6
 CASE NUMBER:                3:l 7-CR-00879-JAH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting pennission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least l 0 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

l 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    infonnant without first getting the permission of the court.

12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 17-CR-00879-JAH
. A,O 24:5B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:              ANDREW R. OTERO (1)                                                         Judgment - Page S-of b
 CASE NUMBER:            3: 17-CR-00879-JAH

                                   SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     2. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     3. Provide complete disclosure of personal and business financial records to the probation officer as requested.
     4. Notify the Forfeiture and Financial Ligation Unit, of the United States Attorney's Office, of any interest
         in property worth more than $1,000, obtained, directly or indirectly, including and interest obtained under
         any other name, or entity, including a trust, partnership or corporation until the fine is paid in full.
     5. Notify the forfeiture and financial litigation unit, United States Attorney's Office, before transferring any
         interest in property owned, directly or indirectly, including any interest held or owned under any other
         name, or entity, including a trust, partnership or corporation until the fine is paid in full.
     6. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
         of credit without approval of the probation officer until the fine is paid in full.
     7. Notify the forfeiture and financial litigation unit, United States Attorney's Office, of any material change
         in defendant's financial condition until the fine is paid in full.
     8. Notify the Forfeiture and Financial Litigation Unit, United States Attorney's Office, of any material
         change in defendant's financial condition until the fine is paid in full.
     9. Notify the Forfeiture and Financial Litigation Unit, United States Attorney's Office, and the probation
         officer, of any change in residence within 30 days of any such change.
     10. shall not personally apply for, bid upon or receive any federal contract. this condition supplements any
         law, rules or regulations of federal contracting authorities.

II




                                                                                                    3: 17-CR-00879-JAH
...
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:             ANDREW R. OTERO (1)                                                    Judgment-Page 6 of6
  CASE NUMBER:           3: 17-CR-00879-JAH

                                                   FINE

 The defendant shall pay a fine in the amount of   _$.c._5_0.,_,0_0_0_ _ _ _ _ unto the United States of America.


 This sum shall be paid _ _ immediately.
                        X   as follows:


 Pay a fine in the amount of$50,000 through the Clerk, U.S. District Court.




 The Court has determined that the defendant    does not      have the ability to pay interest. It is ordered that:
~     The interest requirement is waived.
      The interest is modified as follows:




                                                                                              3: 17-CR-00879-JAH
